Case 1:20-cv-22667-RNS Document 1-2 Entered on FLSD Docket 06/26/2020 Page 1 of 5




                                EXHIBIT 2
Case 1:20-cv-22667-RNS Document 1-2 Entered on FLSD Docket 06/26/2020 Page 2 of 5

                       SOUTH FLORIDA HOTEL AND
                    CULINARY EMPLOYEES WELFARE FUND
                      c/o NATIONAL EMPLOYEE BENEFIT ADMINISTRATORS
                     2010 NW 150th Avenue, Suite 100, Pembroke Pines, FL 33028
                    Phone (954) 266-6322 Toll Free 1-800-842-5899 Fax (954) 266-2079




  05/14/2020



  As a contributing employer to the South Florida Hotel and Culinary Employees Welfare Fund
  (“the Fund”) you are required to make monthly contributions to the Fund for health care coverage
  on behalf of your employees who meet the eligibility conditions in your collective bargaining
  agreement (CBA), along with required employee data, using the applicable contribution rate in
  your CBA. You are also required to follow rules and procedures established by the Trustees and
  administered by NEBA, as the Fund’s Third Party Administrator (TPA).

  Monthly contributions and related employee data are due on a monthly basis on the date in your
  CBA. If your CBA does not state a due date, then contributions are due on the 10th of each month
  (either date referred to herein as the “Due Date”).

  We have not received your contributions and related employee data for the month of May
  as of the Due Date. Please submit required contribution amounts and employee data
  promptly.

  IF WE DO NOT RECEIVE YOUR REQUIRED CONTRIBUTIONS AND EMPLOYEE DATA BY THE 10TH DAY
  AFTER THE    DUE DATE,   WHICH IS TYPICALLY THE         20TH   DAY OF THE MONTH, YOU WILL BE

  CONSIDERED DELINQUENT AND A         10%   LATE FEE WILL AUTOMATICALLY BE ADDED TO THE

  AMOUNT DUE. THE BOARD OF TRUSTEES HAS APPROVED A TEMPORARY WAIVER

  OF DELINQUENCY FEES IF CONTRIBUTIONS AND EMPLOYEE DATA ARE
  RECEIVED AS OUTLINED BELOW. THIS TEMPORARY WAIVER IS IN EFFECT FOR
  APRIL, MAY, AND JUNE 2020.

   Payment Month        New Due Date without penalty



   April                                          5/31/2020

   May                                            5/31/2020

   June                                           6/30/2020
Case 1:20-cv-22667-RNS Document 1-2 Entered on FLSD Docket 06/26/2020 Page 3 of 5

  If we do not receive your contributions and employee data by the 20th day after the Due Date,
  which is typically the 30th day of the month, then we have been directed by the Trustees to refer
  the matter to the Fund’s attorney for further collection efforts and possibly filing of a lawsuit.
  Please remember that interest on delinquent contributions will typically begin to accrue if
  contributions are a month late, and that you may also be responsible for any costs incurred if legal
  counsel is required to issue demand letters or file a lawsuit in court, including attorneys’ fees.

  Please call NEBA at 1.800.842.5899, Kristen Spahr if you have any questions.
Case 1:20-cv-22667-RNS Document 1-2 Entered on FLSD Docket 06/26/2020 Page 4 of 5

                       SOUTH FLORIDA HOTEL AND
                    CULINARY EMPLOYEES WELFARE FUND
                      c/o NATIONAL EMPLOYEE BENEFIT ADMINISTRATORS
                     2010 NW 150th Avenue, Suite 100, Pembroke Pines, FL 33028
                    Phone (954) 266-6322 Toll Free 1-800-842-5899 Fax (954) 266-2079




  06/12/2020



  As a contributing employer to the South Florida Hotel and Culinary Employees Welfare Fund
  (“the Fund”) you are required to make monthly contributions to the Fund for health care coverage
  on behalf of your employees who meet the eligibility conditions in your collective bargaining
  agreement (CBA), along with required employee data, using the applicable contribution rate in
  your CBA. You are also required to follow rules and procedures established by the Trustees and
  administered by NEBA, as the Fund’s Third Party Administrator (TPA).

  Monthly contributions and related employee data are due on a monthly basis on the date in your
  CBA. If your CBA does not state a due date, then contributions are due on the 10th of each month
  (either date referred to herein as the “Due Date”).

  We have not received your contributions and related employee data for the month of June
  as of the Due Date. Please submit required contribution amounts and employee data
  promptly.

  IF WE DO NOT RECEIVE YOUR REQUIRED CONTRIBUTIONS AND EMPLOYEE DATA BY THE 10TH DAY
  AFTER THE    DUE DATE,   WHICH IS TYPICALLY THE         20TH   DAY OF THE MONTH, YOU WILL BE

  CONSIDERED DELINQUENT AND A         10%   LATE FEE WILL AUTOMATICALLY BE ADDED TO THE

  AMOUNT DUE. THE BOARD OF TRUSTEES HAS APPROVED A TEMPORARY WAIVER

  OF DELINQUENCY FEES IF CONTRIBUTIONS AND EMPLOYEE DATA ARE
  RECEIVED AS OUTLINED BELOW. THIS TEMPORARY WAIVER IS IN EFFECT FOR
  APRIL, MAY, AND JUNE 2020.

   Payment Month        New Due Date without penalty



   April                                          5/31/2020

   May                                            5/31/2020

   June                                           6/30/2020
Case 1:20-cv-22667-RNS Document 1-2 Entered on FLSD Docket 06/26/2020 Page 5 of 5

  If we do not receive your contributions and employee data by the 20th day after the Due Date,
  which is typically the 30th day of the month, then we have been directed by the Trustees to refer
  the matter to the Fund’s attorney for further collection efforts and possibly filing of a lawsuit.
  Please remember that interest on delinquent contributions will typically begin to accrue if
  contributions are a month late, and that you may also be responsible for any costs incurred if legal
  counsel is required to issue demand letters or file a lawsuit in court, including attorneys’ fees.

  Please call NEBA at 1.800.842.5899, Kristen Spahr if you have any questions.
